KENNETH M. MANISCALCO, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 346, 2010.
Supreme Court of Delaware.
Submitted: October 20, 2010.
Decided: October 21, 2010.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice.
This 21st day of October 2010, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision of May 19, 2010;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.